Citation Nr: 0109908	
Decision Date: 04/04/01    Archive Date: 04/11/01	

DOCKET NO.  00-05 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to special monthly pension in the form of aid and 
attendance benefits or housebound benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from August 1946 to 
January 1948.  

This matter arises from a July 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied the benefit now sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

During the pendency of this appeal, the veteran submitted 
information regarding his unreimbursed medical expenses for 
calendar years 1999 and 2000.  Whether this information 
affects the rate of pension to which the veteran is entitled 
is not a matter that is "inextricably intertwined" with the 
issue now on appeal.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  As such, it is referred to the RO for all 
action deemed necessary.  


FINDINGS OF FACT

1.  The veteran is rated as permanently and totally disabled 
as a result of a number of nonservice-connected disabilities.  
These include arteriosclerotic heart disease, evaluated as 60 
percent disabling; degenerative changes of the lumbar spine 
with limitation of motion and muscle spasm, evaluated as 20 
percent disabling; tinnitus, evaluated as 10 percent 
disabling; and hearing loss and a disability of the larynx, 
each of which is evaluated as noncompensable.  The veteran's 
combined disability rating is 70 percent.

2.  The veteran has no disabilities that warrant a 100 
percent schedular rating; nor is he housebound by reason of 
his disabilities.

3.  The veteran is not blind or nearly blind, is not a 
patient in a nursing home, is not currently unable to dress 
or feed himself, to attend to the wants of nature, or to 
protect himself from the hazards incident to his daily 
environment.  His disabilities do not render him bedridden.


CONCLUSION OF LAW

The veteran does not meet the criteria for special monthly 
pension based upon the need for regular aid and attendance or 
by reason of being housebound.  38 U.S.C.A. § 1521 (West 
1991); 38 C.F.R. §§ 3.351, 3.352 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("The Act").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and thus has not been 
expressly considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file, that the veteran has 
been offered an opportunity to submit additional evidence in 
support of his claim, and that VA has satisfied its duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Id.  Accordingly, the Board will 
proceed with appellate disposition on the merits.  

The veteran's disabilities are all nonservice connected in 
origin.  They include arteriosclerotic heart disease, 
evaluated as 60 percent disabling; degenerative changes of 
the lumbar spine with limitation of motion and muscle spasm, 
evaluated as 20 percent disabling; tinnitus, evaluated as 10 
percent disabling; and hearing loss 

and a disability of the larynx, each of which is 
noncompensable in nature.  The veteran's combined disability 
evaluation is 70 percent.  VA found him to be permanently and 
totally disabled as a result of his nonservice-connected 
disabilities beginning in July 1978; he has continued to 
remain permanently and totally disabled since that time.  He 
now claims that the foregoing disabilities are severe enough 
in the aggregate to warrant special monthly pension.  He 
contends that his disabilities severely limit his ability to 
ambulate and to care for himself without assistance.  

Increased pension benefits are payable to a veteran who needs 
the regular aid and attendance of another.  See 38 U.S.C.A. 
§ 1521(d); 38 C.F.R. § 3.351(a)(1).  The criteria for 
establishing need for regular aid and attendance requires 
that the veteran:  (1)  be blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3)  establishes a factual need 
for aid and attendance under the criteria set forth in 
38 C.F.R. § 3.352(a).  Under the provisions of the latter, a 
factual need for aid and attendance exists if a veteran is 
unable to dress or undress himself, or to keep himself 
ordinarily clean and presentable, is unable to feed himself 
or to attend to the wants of nature, or is unable to protect 
himself from the hazards and dangers incident to his daily 
environment.  Moreover, an individual who is bedridden (as 
that term is defined by regulation) meets the criteria for 
aid and attendance.  Id.  

The evidence of record does not indicate that the veteran 
meets either (1) or (2) above.  A January 1999 statement from 
the veteran's physician indicates that the veteran is not 
visually impaired and is not a patient in a nursing home.  

However, the question remains as to whether the veteran's 
disabilities entitle him to special monthly pension based 
upon aid and attendance as a factual matter.  The record 
indicates otherwise.  The January 1999 statement from the 
veteran's 

physician indicates that, in the physician's opinion, the 
veteran is in need of aid and attendance; however, his 
conclusion is not supported by his findings.  That statement 
also indicates that the veteran can ambulate without 
assistance, albeit poorly due to difficulty with balance.  
Moreover, the veteran can attend to the needs of nature, wash 
and keep himself ordinarily clean and presentable, and is 
both physically and mentally able to protect himself from 
everyday hazards of life.  The physician concluded this 
despite a finding that the veteran was unable to button his 
shirt and shave without assistance.  The examiner also noted 
that the veteran was competent to handle his VA funds.  

Nothing of record contradicts the foregoing findings.  Thus, 
despite various statements submitted by the veteran, as well 
as the unsupported conclusion of the veteran's physician that 
the veteran needs aid and attendance, the Board finds no 
basis to grant this benefit as a factual matter.  Although 
the veteran requires some assistance in dressing and shaving, 
he is able to bathe himself, feed himself, and protect 
himself from everyday hazards of life.  

The remaining question is whether the veteran is entitled to 
special monthly pension in the form of "housebound" benefits.  
The veteran may be entitled to this benefit if he has a 
single disability permanent in nature that is 100 percent 
disabling and additional disabilities independently rated as 
60 percent or more disabling under the provisions of 
38 C.F.R. Part 4 (2000), or if he is "permanently housebound" 
by reason of disability.  See 38 C.F.R. § 3.351(d).  The 
requirement that the veteran be "permanently housebound" is 
met when the veteran is substantially confined to his 
dwelling and the immediate premises, and it is reasonably 
certain that the disabilities that result in his confinement 
will continue throughout his lifetime.  Id.  

As previously indicated, the veteran does not have a 
disability rated as 100 percent disabling.  Thus, there is no 
schedular basis for granting the veteran housebound benefits.  
Moreover, despite the veteran's disabilities, his physician 
indicated in 

January 1999 that the veteran is not housebound, and that he 
can ambulate without assistance, notwithstanding that he has 
difficulty maintaining his balance.  Thus, the Board finds no 
basis to conclude that the veteran's disabilities confine him 
to his dwelling and the immediate premises.  Accordingly, the 
Board finds no reasonable basis upon which to predicate a 
grant of housebound benefits on either a schedular or a 
factual basis.


ORDER

Entitlement to special monthly pension is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







